Citation Nr: 0114937	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-13 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to October 1, 1994, 
for an award of Dependency and Indemnity Compensation (DIC) 
arising from a grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1947, from March 1948 to August 1952 and from June 
1955 to January 1970.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied the appellant's claim of 
entitlement to an effective date earlier than October 1, 
1994, for payment of DIC benefits arising from a grant of 
service connection for the cause of the veteran's death.

The appellant initiated but did not perfect an appeal of an 
RO decision on an issue pertaining to burial benefits for her 
husband.  Therefore, this issue is not on appeal before the 
Board.


FINDINGS OF FACT

1.  In June 1981 the veteran died due to lung cancer.

2.  In August 1981 the appellant submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death, which a VA RO denied in October 1981.

3.  In July 1990 the appellant submitted a second claim of 
entitlement to service connection for the cause of the 
veteran's death, which a VA RO denied in October 1990.

4.  In September 1995 the appellant submitted a third claim 
of entitlement to service connection for the cause of the 
veteran's death, which the RO granted in November 1995, 
effective on October 1, 1994.

5.  The RO's November 1995 decision is based solely upon its 
determination that the veteran's death was due to a 
respiratory cancer subject to presumptive service connection 
under regulatory provisions pertaining to exposure of certain 
Vietnam Era veterans to chemical herbicides including Agent 
Orange.


CONCLUSION OF LAW

An effective date of July 26, 1990, is warranted for an award 
of DIC benefits.  38 U.S.C.A. § 5110, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.114, 3.307, 3.309 (2000); Nehmer v, VA, 
712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v, VA, C.A. No. C-
86-6160 (TEH) (N.D. Cal May 20, 1991) (final stipulation and 
order); Nehmer v, VA, 32 F. Supp 2d 1175 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The only issue presented in this appeal is whether the 
appellant is entitled to an effective date earlier than 
October 1, 1994, for the grant of service connection for the 
cause of her husband's death.  The RO already has determined 
that the veteran's death was due solely to a respiratory 
cancer subject to presumptive service connection under 
regulatory provisions pertaining to exposure of certain 
Vietnam Era veterans to chemical herbicides including Agent 
Orange.  Those and other facts underlying the RO's 
determination of entitlement to service connection are 
settled matters which are not at issue here.

Only a relative handful of facts are pertinent to the 
resolution of this appeal.  They are as follows.  In June 
1981 the veteran succumbed to his fatal lung cancer.  In 
August 1981 the appellant submitted a claim of entitlement to 
service connection for the cause of the veteran's death, 
which the Los Angeles, California RO denied in October 1981.  
On July 26, 1990, the appellant submitted a second claim of 
entitlement to service connection for the cause of the 
veteran's death, which the Los Angeles RO denied in October 
1990.  In September 1995 the appellant submitted a third 
claim of entitlement to service connection for the cause of 
the veteran's death, which the RO granted in November 1995, 
effective on October 1, 1994.

In a statement accompanying the substantive appeal, 
appellant's representative correctly observes that a case 
decided by a federal district court pertains directly to the 
resolution of this matter.  See Nehmer v. VA, 712 F. Supp. 
1404 (N.D. Cal. 1989); Nehmer v. VA, C.A. No. C-86-6160 (TEH) 
(N.D. Cal May 20, 1991) (final stipulation and order); Nehmer 
v. VA, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) ("Nehmer").  In 
Nehmer the court faced the issue of determining the effective 
date of benefits in Agent Orange cases in which VA initially 
denied service connection before subsequently granting it 
under a presumptive service connection analysis.  VA has 
determined that the effect of Nehmer is, in part, to require 
VA to allow retroactive benefits in certain cases involving 
grants of previously denied Agent Orange service connection 
claims.  See VA Fast Letter 99-86.  Specifically, VA has 
determined, inter alia, that the effective date of service 
connection for death benefits should be the date of 
submission of an initial claim or the date of death, 
whichever is later, provided that the prior claim was 
submitted and denied between September 25, 1985 and June 9, 
1994.  Id.

Clearly, VA's Fast Letter interpretation of Nehmer is 
determinative here.  Although the 1981 claim and denial are 
outside the Fast Letter guidelines, VA's October 1990 denial 
of the appellant's July 26, 1990 claim unquestionably is 
squarely within them.  See id.  Therefore, the effective date 
of service connection for the cause of the veteran's death is 
either the date of the 1990 claim or the date of the 
veteran's death.  Id.  Because the veteran died in 1981, the 
effective date for service connection for the cause of the 
veteran's death in this case necessarily must be July 26, 
1990.


ORDER

An effective date of July 26, 1990, for an award of DIC 
benefits is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

